DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehtinen (US 20070039325).
With respect to claim 19 Lehtinen discloses teaches bending a fluid tube within a sheath [reference character 32 in Fig. 5] of a nozzle and modifying the vibrational characteristics of the nozzle [see Fig. 6-7].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtinen (US 20070039325) in view of Korzendorfer (US 6098407).
With respect to claims 1-5 Lehtinen discloses a fluid tube [reference character 64 in Fig. 5] positioned within a sheath [reference character 32 in Fig. 5] such that the tube is held bent over the longitudinal dimension of the tube [see Fig. 5].
Lehtinen does not teach a body positioned within the sheath to hold the fluid tube in place in the sheath. Korzendorfer teaches a body [reference characters 58 in Figs. 2] and positions a fluid tube [reference character 42 in Fig. 2] within a sheath [reference character 38 in Fig. 1]. 
Korzendorfer further discloses that the body comprises an off-center hole defined through the body at least in an orthogonal direction to a plane that is coplanar with the body, wherein the off-center hole is configured to receive a fluid tube within the sheath of the fluid nozzle to bend the fluid tube within the sheath, that the body is a disk and the off-center hole is symmetrically shaped and not aligned with the center of the disk, and one more weight reduction features (note the central hole in Korzendorfer) [see Figs. 1-2].
 It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify Lehtinen by including the support bodies of Korzendorfer in order to maintain the orientation of the tube within the sheath and prevent excessive movement and connect it to the nozzle.

Claims 7-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtinen (US 20070039325) in view of Korzendorfer (US 6098407).
With respect to claims 7-13 and 15-17 Lehtinen discloses a fluid tube [64] positioned within a sheath [32] such that the tube is held bent over the longitudinal dimension of the body [see Fig. 5]. Lehtinen also teaches a nozzle base [41] and a nozzle tip [at 36].

 It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify Lehtinen by including the support bodies of Korzendorfer in order to maintain the orientation of the tube within the sheath and prevent excessive movement and connect it to the nozzle.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtinen (US 20070039325) in view of Korzendorfer (US 6098407) as applied to claims 1 and 7 above, and further in view of Patel (US 20180266693).
With respect to claims 6 and 14 the combination of Lehtinen and Korzendorfer do not disclose that the body is made from nickel alloy or stainless steel. 
Patel teaches a gas turbine fuel nozzle arrangement where the fuel nozzle and its constituent parts are made from suitable alloys including nickel and cobalt-based alloys. 
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the combination of Lehtinen and Korzendorfer by forming the fuel nozzle and its constituent parts from suitable alloys including nickel and cobalt-based alloys because these materials are well known for their resistance to high temperatures.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtinen (US 20070039325) in view of Korzendorfer (US 6098407).
With respect to claim 20 the combination of Lehtinen and Korzendorfer does not disclose a bending spacer within the sheath to cause the bending of the fluid tube.

 It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify Lehtinen by including a bending spacer within the sheath as taught by Korzendorfer in order to maintain the orientation of the tube within the sheath and prevent excessive movement and connect it to the nozzle.

Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762